DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-15, 18-19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20190107866) in view of Park et al. (US 20190073961).

As to claim 1, Han discloses a display device (Fig. 1A) comprising: 
a display module (Fig. 1A(DD)) including a display area (Fig. 1A(DD-DA)) and a non-display area (Fig. 1A(DD-NDA), [0053]); and 
a window module (Fig. 1A, Fig. 3A(WM)) disposed on the display module (Fig. 1A(DD), [0075]), the window module including: 
a thin glass substrate (Fig. 1A, [0077]: glass substrate, Note: claim does not state the actual thickness of the glass); 
a window protective layer ([0077]: plastic film, [0083]: protection film may include a plastic film) disposed on the thin glass substrate ([0077]: glass substrate); and 
a bezel pattern ([0077]: WM can include bezel pattern) disposed on a surface of the thin glass substrate or disposed on a surface of the window protective layer ([0077]).  
Han does not explicitly teach the bezel pattern overlapping the non-display area, wherein an edge of the thin glass substrate does not overlap the bezel pattern in a plan view, and the edge of the thin glass substrate is not aligned with an outer edge of the bezel pattern in a plan view. 
Park teaches the bezel pattern (Figs. 1(130), 2A(130)) overlapping the non-display area (Figs. 1, 2A), wherein an edge of the thin glass substrate (Fig. 1(160): display panel) does not overlap the bezel pattern in a plan view (Fig. 2A, [0125], claim 1), and the edge of the thin glass substrate is not aligned with an outer edge of the bezel pattern in a plan view (Fig. 2A, [0125], claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han’s display device by incorporating Park’s idea of including a thin glass substrate that does not overlap the bezel pattern in order to provide room for inspection. 
As to claim 2, Han (as modified by Park) teach the display device of claim 1, wherein the window protective layer comprises a plastic film ([0077]: plastic film, [0083]: protection film may include a plastic film), and the window module further comprises an adhesive layer that attaches the plastic film and the thin glass substrate ([0077]). 
As to claim 3, Han (as modified by Park) teach the display device of claim 2, wherein the edge of the thin glass substrate (Han: [0077], Park: Fig. 2A) is disposed between the edge of the plastic film (Han: [0077], [0083]) and the outer edge of the bezel pattern in a plan view (Han: [0077], Park: Fig. 2A). 

As to claim 4, Han (as modified by Park) teach the display device of claim 2 (Han: Fig. 1A, [0077], Park: Fig. 2A). 
Han (as modified by Park) does not expressly teach a distance between the outer edge of the bezel pattern and the edge of the thin glass substrate is about 10 µm or more in a plan view. 
However, it is a design choice to have a distance a distance between the outer edge of the bezel pattern and the edge of the thin glass substrate is about 10 µm or more in a plan view. 
As to claim 5, Han (as modified by Park) teach the display device of claim 2 (Han: Fig. 1A, [0077], Park: Fig. 2A). It is a design choice to have a distance between the edge of the thin glass substrate and the edge of the plastic film is about 50 µm or more in a plan view. 
As to claim 6, Han (as modified by Park) teach the display device of claim 2(Han: Fig. 1A, [0077], Park: Fig. 2A). It is a design choice to have a distance between the edge of the plastic film and the outer edge of the bezel pattern is about 60 µm or more in a plan view.
As to claim 7, Han (as modified by Park) teach the display device of claim 2, wherein the edge of the plastic film and the edge of the adhesive layer are aligned in a plan view (Han: [0077], Park: Fig. 2A, [0125]). 
As to claim 8, Han (as modified by Park) teach the display device of claim 2, wherein the bezel pattern is disposed between the adhesive layer and the plastic film (Han: [0077], Park: Fig. 2A, [0125]). 
As to claim 9, Han (as modified by Park) teach the display device of claim 2, wherein the adhesive layer is separable from the thin glass substrate (Han: [0077]). 
As to claim 10, Han (as modified by Park) teach the display device of claim 1, wherein the bezel pattern comprises an inner bezel pattern and an outer bezel pattern, and the inner bezel pattern and the outer bezel pattern are spaced apart from each other in a plan view (Park: Fig. 2A). 
As to claim 11, Han (as modified by Park) teach the display device of claim 10, wherein the edge of the thin glass substrate (Park: Fig. 1(160): display panel) is disposed between an outer edge of the inner bezel pattern and an inner edge of the outer bezel pattern in a plan view (Park: Fig. 2A). 
As to claim 12, Han (as modified by Park) teach the display device of claim 10, wherein the edge of the thin glass substrate (Park: Fig. 1(160): display panel) is aligned with an inner edge of the outer bezel pattern in a plan view (Park: Fig. 2A). 
As to claim 13, Han (as modified by Park) teach the display device of claim 10, wherein an outer edge of the outer bezel pattern is aligned with an edge of the window protective layer or disposed inside the edge of the window protective layer in a plan view (Park: Fig. 2A). 
As to claim 14, Han (as modified by Park) teach the display device of claim 10, wherein at least one of the inner bezel pattern and the outer bezel pattern has a closed line shape in a plan view (Park: Fig. 2A). 
As to claim 15, Han (as modified by Park) teach the display device of claim 1, wherein the edge of the thin glass substrate is disposed inside the edge of the window protective layer in a plan view (Park: Fig. 2A). 
As to claim 18, Han (as modified by Park) teach the display device of claim 1, wherein the display device is foldable (Han: 1A). 
As to claim 19, Han (as modified by Park) teach the display device of claim 1, wherein the display module comprises: a display panel (Han: Fig. 1A(DD)); an input sensor disposed on the display panel (Han: 1A, [0078]); an optical film disposed on the input sensor; and a lower member disposed under the display panel (Han: 1A, [0077], Park: Fig. 2A). 
As to claim 21, Han discloses a display device comprising: 
a display panel (Fig. 1A(DD)); 
an input sensor ([0078]) contacting an upper surface of the display panel (Fig. 1A, [0078]); 
an optical film (Fig. 3A, [0075]) disposed on the input sensor and coupled to the input sensor by a first adhesive layer (Fig. 1A, [0078]); 
a thin glass substrate Fig. 1A, [0077]: glass substrate, Note: claim does not state the actual thickness of the glass) disposed on the optical film and coupled to the optical film by a second adhesive layer (Fig. 3A, [0079] – [0080]); 
a plastic film ([0077]: plastic film, [0083]: protection film may include a plastic film) disposed on the thin glass substrate and coupled to the thin glass substrate by a third adhesive layer ([0077], [0084]); and 
a bezel pattern ([0077]: WM can include bezel pattern) disposed between the third adhesive layer and the plastic film ([0077]).  
Han does not specifically teach an edge of the thin glass substrate does not overlap the bezel pattern in a plan view, and the edge of the thin glass substrate is not aligned with an outer edge of the bezel pattern in a plan view. 
Park teaches an edge of the thin glass substrate does not overlap the bezel pattern in a plan view (Fig. 2A, [0125], claim 1), and the edge of the thin glass substrate is not aligned with an outer edge of the bezel pattern in a plan view (Fig. 2A, [0125], claim 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han’s display device by adapting Park’s idea of including a thin glass substrate that does not overlap the bezel pattern in order to provide room for inspection.
As to claim 22, Han (as modified by Park) teach the display device of claim 21, wherein the edge of the thin glass substrate is disposed inside the edge of the plastic film in a plan view (Han: [0077], Park: Fig. 2A, [0125]). 
As to claim 23, Han (as modified by Park) teach the display device of claim 21, wherein an edge of the third adhesive layer is aligned with the edge of the plastic film in a plan view (Han: [0077], Park: Fig. 2A, [0125]). 
As to claim 24, Han discloses an electronic device comprising: 
a display device (Fig. 1A(DD)); 
an electronic module electrically connected to the display device (Figs. 1A, 4A); and 
a case accommodating the display device and the electronic module (Figs. 1A), wherein the display device includes: 
a display module (Fig. 1A(DD)) including a display area (Fig. 1A(DD-DA)) and a non-display area (Fig. 1A(DD-NDA)); and 
a window module (Fig. 1A, Fig. 3A(WM)) disposed on the display module (Fig. 1A(DD), [0075]), the window module includes: 
a thin glass substrate (Fig. 1A, [0077]: glass substrate, Note: claim does not state the actual thickness of the glass); 
a window protective layer ([0077]: plastic film, [0083]: protection film may include a plastic film) disposed on the thin glass substrate ([0077]: glass substrate); and 
a bezel pattern ([0077]: WM can include bezel pattern) disposed on a surface of the thin glass substrate or disposed on a lower surface of the window protective layer ([0077]).  
Han does not explicitly teach the bezel pattern overlapping the non-display area, an edge of the thin glass substrate does not overlap the bezel pattern in a plan view, the edge of the thin glass substrate is not aligned with an outer edge of the bezel pattern in a plan view, and the case overlaps a part of the window module in a plan view. 
Park teaches the bezel pattern overlapping the non-display area (Figs. 1, 2A), an edge of the thin glass substrate does not overlap the bezel pattern in a plan view (Fig. 2A, [0125], claim 1), the edge of the thin glass substrate is not aligned with an outer edge of the bezel pattern in a plan view (Fig. 2A, [0125], claim 1), and the case overlaps a part of the window module in a plan view (Fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han’s display device by incorporating Park’s idea of including a thin glass substrate that does not overlap the bezel pattern in order to provide room for inspection.
As to claim 25, Han (as modified by Park) teach the electronic device of claim 24, wherein an edge of the case is aligned with the outer edge of the bezel pattern or overlaps the bezel pattern (Han: [0077], Park: Fig. 2A, [0125]). 
As to claim 26, Han (as modified by Park) teach the electronic device of claim 25, wherein the bezel pattern comprises an inner bezel pattern and an outer bezel pattern (Han: [0077], Park: Fig. 2A, [0125]), the inner bezel pattern and the outer bezel pattern are spaced apart from each other in a plan view (Han: [0077], Park: Fig. 2A, [0125]), and the edge of the case is aligned with an outer edge of the inner bezel pattern or overlaps the inner bezel pattern (Han: [0077], Park: Fig. 2A, [0125]). 

5.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20190107866) in view of Park et al. (US 20190073961) and in further view of Gross et al. (US 20190062203).

As to claim 16, Han (as modified by Park) teach the display device of claim 1, a thin glass substrate (Fig. 1A, [0077]: glass substrate, Note: claim does not state the actual thickness of the glass). 
Han (as modified by Park) does not expressly teach a thickness of the thin glass substrate is in a range of about 15 µm to about 100 µm. 
Gross teaches a thickness of the thin glass substrate is in a range of about 15 µm to about 100 µm ([0022]: glass thickness 15 µm to about 100 µm). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Han (as modified by Park) by adapting Gross’ idea of including chemically strengthened glass in order to achieve high surface compressive stress and improve bending performance (see Gross: [0021]). 
As to claim 17, Han (as modified by Park and Gross) teach the display device of claim 1, wherein the thin glass substrate is a chemically strengthened glass (Gross: [0021]: bendable thin glass chemically strengthened). 

Allowable Subject Matter
6.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

7.	The following is a statement of reasons for the indication of allowable subject matter:  The cited references have failed to teach “the lower member comprises: … a barrier layer disposed under the protective layer; a support layer disposed under the barrier layer; a cover layer disposed under the support layer; a heat dissipation layer disposed under the cover layer; a cushion layer disposed under the heat dissipation layer; and an insulation layer disposed under the cushion layer” in combination with other limitations of claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628